DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because
At bottom of Fig. 1A shows a bracket line, but it’s unclear what it is for. Is it supposed to mean support system 100?
“102” and “106” appears to point to the same structure. Is 102 supposed to be an “arrow” and comprises 106 and other components?
“104” and “128” appears to point to the same structure. Is 104 supposed to be an “arrow” and comprises 128 and also 122?

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slipy et al. (US 8,897,033; hereinafter “Slipy”).
	Regarding claim 1, Slipy discloses a support system (Figs. 1-6) for an electronic device, the support system comprising: a housing structure (110, Fig. 1) comprising a support connector portion (recessed connection portion in 110, see Figs. 1; 130, 128, 132, 6) configured to magnetically couple the housing structure to a support device (134, Fig. 2); an electronic circuit (circuitry inside electronic communication device 102, Figs. 1, 4 and 6); and a magnetic sensor (hall-effect sensor 160, Figs. 1, 4 and 6) in the housing structure and in electronic communication with the electronic circuit (col. 4, ln. 65 – col. 5, ln. 9), wherein the magnetic sensor is configured to output a signal to the electronic circuit based on a magnetic field sensed from the support connector portion or from the support device (due to magnet 156 on 132; also see col. 4, ln. 65 – col. 5, ln. 9: “…varies its output voltage in response to a magnetic field…hall-effect switch when the kickstand is opened to trigger software in the circuitry….”).
	Regarding claim 3, Slipy discloses the support system of claim 1, and Slipy further discloses wherein the housing structure is part of a display screen (106, 108, Fig. 1; col. 3, ln. 51-col. 4, ln. 4: “…a display screen…”).
Regarding claim 4, Slipy discloses the support system of claim 1, and Slipy further discloses wherein the signal is variable based on a magnitude of the magnetic field (col. 6, lns. 40-51: “…varies its output voltage in response to a magnetic field. Hall-effect sensors ca be used for location detection…”; note hall effect sensor is known to use a magnitude of the magnetic field in order to varies output voltage).
	Regarding claim 5, Slipy discloses the support system of claim 1, and Slipy further discloses wherein the support connector portion comprises a recess (128, Fig. 6) to receive the support device (as shown in Fig. 4).
	Regarding claim 7, Slipy discloses the support system of claim 1, and Slipy further discloses wherein the signal is emitted when the magnetic sensor senses that the magnetic field is within a range of values through which output of the magnetic sensor is proportional to the magnetic field sensed (inherent property of hall effect sensor 160; also see col 6, lns. 40-51).
	Regarding claim 9, Slipy discloses the support system of claim 1, and Slipy further discloses wherein the signal indicates an orientation of the support connector portion relative to the support device (col. 6, lns. 57-58: “4. Outstanding ability to detect the orientation, position and mode of the kickstand…”; also see col. 4, ln. 65 – col. 5, ln.9).
Regarding claim 10, Slipy discloses a support system (Figs. 1-6) for an electronic device, the support system comprising: a support mount (134, Figs. 2, 6) having a magnetic structure (156, Fig. 6); a display device housing (110, Fig. 1) having a magnetic sensor (hall-effect sensor 160, Figs. 1, 4 and 6) configured to sense a magnetic field emitted from the magnetic structure (due to magnet 156 on 132; also see col. 4, ln. 65 – col. 5, ln. 9: “…varies its output voltage in response to a magnetic field…hall-effect switch when the kickstand is opened to trigger software in the circuitry….”), the display device housing being mountable to the support mount (as shown in Figs. 1-6); a computing device (same as electronic communication device 102, Figs. 1, 4 and 6; also see col. 3, ln. 1-14: “…smart phone… PDA… android tablet… computer, notebook…”) in electronic communication with the magnetic sensor and configured to: detect an output signal by the magnetic sensor (col. 6, lns. 40-51: varies its output voltage in response to a magnetic field…); and output an indicator signal indicating whether the sensed magnetic field is within a range of values (col. 4, ln. 65-col. 5, ln. 9: “…detecting the position of the kickstand…trigger software in the circuitry of the electronics communication device to enhance the user (UI)… ”; note that indicator is reasonably interpreted as equivalent to the UI shown/indicated on the display screen, which is based on the range of values in order to switch to landscape or portrait modes in the UI).
	Regarding claim 11, Slipy discloses the support system of claim 10, and Slipy further discloses wherein the computing device is further configured to output a second indicator signal indicating that the sensed magnetic field is not within the range of values (note again that indicator is reasonably interpreted as equivalent to the UI shown/indicated on the display screen, and if it’s not within range, then UI won’t change/stays the same, indicating magnetic field is not within the range of values).
Regarding claim 12, Slipy discloses the support system of claim 10, and Slipy further discloses wherein outputting the indicator signal comprises displaying a graphic (same as UI; see col. 4, ln. 65-col. 5, ln. 9: “…detecting the position of the kickstand…trigger software in the circuitry of the electronics communication device to enhance the user (UI)… ”) via a display device (106, 108, Fig. 1; col. 3, ln. 51-col. 4, ln. 4: “…a display screen…”) in the display device housing.
	Regarding claim 13, Slipy discloses the support system of claim 10, and Slipy further discloses wherein the indicator signal indicates an offset of the magnetic structure relative to the display device housing (col. 2, lns. 6-13: “…Kickstand triggering UI change when the state of the kick-stand changes (opened vs closed)”; note that opening and closing the support mount (with the magnet 156 on it) relative to the display device housing creates offset).
	Regarding claim 16, Slipy discloses a display support system (Figs. 1-6), comprising: a support stand (134, Fig. 2) having a connector (156, Fig. 2), the connector having a magnetic element (same as 156, Fig. 2) configured to output a magnetic field (col. 4, lns. 41-64: “…ferromagnetic…ferrite…”; note 156 inherently produces magnetic field); a display (102 including display 106, 108, Fig. 1; col. 3, ln. 51-col. 4, ln. 4: “…a display screen…”), including: a housing (110, Fig. 1) having a connector portion (recessed connection portion in 110, see Figs. 1; 130, 128, 132, 6) configured to receive the connector of the support stand to attach the display to the support stand (as shown in Figs. 1 and 4-6); a display screen (106, 108, Fig. 1; col. 3, ln. 51-col. 4, ln. 4: “…a display screen…”) positioned in the housing; and a magnetic sensor (hall-effect sensor 160, Figs. 1, 4 and 6) having an electrical property configured to change in response to a change in position of the connector of the support stand relative to the connector portion of the display housing (see col. 4, ln. 65 – col. 5, ln. 9: “…detecting the position…opened to trigger software in the circuitry of the electronics communications device to enhance the user interface (UI)…”).
Regarding claim 17, Slipy discloses the display support system of claim 16, and Slipy further discloses wherein the support stand further includes a set of latches (same as bolts/fasteners mentioned in col. 5, lns. 20-49: “…to receive bolts of other fasteners to secure the bracket to the housing…”) configured to hold the connector to the connector portion.
	Regarding claim 18, Slipy discloses the display support system of claim 16, and Slipy further discloses comprising an indicator to output a signal in response to the connector of the support stand being attached to the connector portion of the housing (col. 4, ln. 65-col. 5, ln. 9: “…detecting the position of the kickstand…trigger software in the circuitry of the electronics communication device to enhance the user (UI)… ”; note that indicator is reasonably interpreted as equivalent to the UI shown/indicated on the display screen, which is based on the range of values in order to switch to landscape or portrait modes in the UI).
	Regarding claim 19, Slipy discloses the display support system of claim 18, and Slipy further discloses wherein the indicator is output via the display screen (same as UI on the display screen; see col. 4, ln. 65-col. 5, ln. 9: “…detecting the position of the kickstand…trigger software in the circuitry of the electronics communication device to enhance the user (UI)… ”).
	Regarding claim 20, Slipy discloses the display support system of claim 16, and Slipy further discloses wherein the electrical property is a voltage of the magnetic sensor (col. 4, ln. 65 – col. 5, ln. 9: “…varies its output voltage in response to a magnetic field…hall-effect switch when the kickstand is opened to trigger software in the circuitry….”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Slipy.
	Regarding claim 2, Slipy teaches the support system of claim 1, and Slipy further teaches wherein: the housing structure is part of a display screen (106, 108, Fig. 1; col. 3, ln. 51-col. 4, ln. 4: “…a display screen…”); the support connector portion comprises a recess (128, Fig. 6) configured to receive the support device (as shown in Fig. 4); the magnetic sensor is positioned near the recess (must be near in order to sense magnetic field coming from the support device); and the magnetic sensor is configured to detect a magnetic field emitted from the support device while the support device is received by the recess (see claim 16: “”…hall-effect sensor… detecting when said kickstand is in said closed storage position…).
Slipy does not explicitly teaches the magnetic sensor is positioned adjacent the recess. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic sensor is positioned adjacent the recess in Slipy, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, arranging the magnetic sensor (hall effect sensor) adjacent to the recess allow the magnetic sensor to be close to the support device when in the closed position, and provide better sensing of the support device, which yields predictable results to one of ordinary skill in the art.
	Regarding claim 6, Slipy teaches the support system of claim 5. Slipy does not explicitly teaches the magnetic sensor is positioned adjacent the recess. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic sensor is positioned adjacent the recess in Slipy, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, arranging the magnetic sensor (hall effect sensor) adjacent to the recess allow the magnetic sensor to be close to the support device when in the closed position, and provide better sensing of the support device, which yields predictable results to one of ordinary skill in the art.
	Regarding claim 8, Slipy teaches the support system of claim 7, and Slipy further teaches wherein the range of values comprises a lower boundary and an upper boundary (inherently have a lower and an upper boundaries), and with output of the magnetic sensor at the upper boundary being proportional to the magnetic field sensed (inherent property of hall effect sensor).
Slipy does not explicitly teach the lower boundary being non-zero. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lower boundary being non-zero in Slipy, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, optimizing the lower boundary to non-zero allow the electronic circuits to properly determined a particular strength of magnetic field coming from the support connector, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 14, Slipy teaches the support system of claim 10, and Slipy further discloses wherein the magnetic sensor comprises at least one Hall effect sensor (col. 4, ln. 65: “At least one hall-effect sensor 160…”) and the support mount comprises permanent magnet (same as 158; col. 4, lns. 41-64: “…ferromagnetic…ferrite…”).
Slipy does not explicitly teach there are a plurality of hall effect sensors and permanent magnets. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of hall effect sensors and permanent magnets in Slipy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, duplicating more hall effect sensors and permanent magnets allow more accurate reading of magnetic fields from different position, and this yields predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Re claim 15, prior arts do not teach or suggest the combination of the support system of claim 15, in particular, wherein the Hall effect sensors are spatially arranged in a first pattern in the display device housing, wherein the permanent magnets are spatially arranged in a second pattern in the support mount such that when the display device is mounted to the support mount the first pattern is superimposed over the second pattern with the Hall effect sensors interposed between the permanent magnets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Supran et al. (US 8,553,408) discloses a display support system (Figs. 1-14), comprising: a support stand having magnetic element and a display including a magnetic sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841